

 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of February 28, 2006, by
and between Vail Resorts, Inc., a Delaware corporation with its principal office
in Avon, Colorado (the “Company”), and Robert A. Katz (“Executive”).
 
WHEREAS, the Company wishes to employ Executive as its Chief Executive Officer
and both parties desire to enter into an employment agreement to reflect
Executive’s new capacity upon the terms and conditions set forth herein:
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.  Employment. The Company hereby employs Executive as its Chief Executive
Officer. Executive shall also serve as a member of the Company’s Board of
Directors (the “Board”) and its Executive Committee. Executive shall also serve
as Chairman of each of the Company’s principal subsidiaries. Executive hereby
accepts such employment and agrees to perform his duties and responsibilities in
accordance with the terms, conditions and provisions hereinafter set forth. The
Company may have a non-executive Chairman of the Board.
 
1.1.  Employment Term. The term of Executive’s employment under this Agreement
shall commence as of the date hereof (the “Effective Date”) and shall continue
until February 28, 2009; provided, however, that on and after March 1, 2007, the
Agreement shall automatically renew with the term of the Agreement always being
at least two years. Notwithstanding the foregoing, Executive’s employment and
this Agreement may be terminated in accordance with Section 5 hereof. The period
commencing on the Effective Date and ending on the date on which the term of
Executive’s employment under the Agreement shall terminate is hereinafter
referred to as the “Employment Term.”
 
1.2.  Duties and Responsibilities. Executive shall serve as the Company’s Chief
Executive Officer and in such other senior positions, if any, to which he may be
elected by the Board during the Employment Term. During the Employment Term,
Executive shall perform all duties and accept all responsibilities incident to,
and not inconsistent with, such positions as may be reasonably assigned to him
by the Board.
 
1.3.  Extent of Service. During the Employment Term, Executive agrees to use his
best efforts to carry out his duties and responsibilities under Section 1.2
hereof and, consistent with the other provisions of this Agreement, to devote
substantially all his business time, attention and energy thereto except to the
extent required by Executive’s outside board directorships, civic or charitable
activities. Executive agrees not be become engaged in any other business, civic
or charitable activity which, in his reasonable judgment, is likely to
materially interfere with his ability to discharge his duties and
responsibilities to the Company. Executive agrees to resign from or discontinue
any other business, civic or charitable activity which, in the reasonable
judgment of the Board, is likely to materially interfere with his ability to
discharge his duties and responsibilities to the Company.
 


--------------------------------------------------------------------------------





 
1.4.  Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”), commencing on the
Effective Date, at the annual rate of $815,000, payable in installments at such
times as the Company customarily pays its other senior level executives (but in
any event no less often than monthly). Executive’s Base Salary for each fiscal
year of the Company commencing after the Effective Date (beginning with the
first salary review by the Board in 2006) shall be reviewed for appropriate
adjustment (but shall not be reduced in any case) by the Board pursuant to its
normal performance review policies for senior level executives. For services
rendered by Executive to the Company prior to the Effective Date, the Company
shall pay Executive the sum of $67,917, payable on the date the Executive
receives the first installment payment of Base Salary after the Effective Date.
 
1.5.  Retirement and Benefit Coverages. During the Employment Term, Executive
shall be entitled to participate in all (a) employee pension and retirement
plans and programs (“Retirement Plans”) and (b) welfare benefit plans and
programs (“Benefit Coverages”), in each case as made available to the Company’s
senior level executives as a group or to its employees generally and as such
Retirement Plans or Benefit Coverages may be in effect from time to time. In
addition, Executive shall be entitled to (i) the Company’s regular holiday and
vacation policy, (ii) annual membership in any clubs owned or managed by the
Company (which shall terminate concurrently with the date of termination of the
Employment Term), and (iii) at no cost to Executive (A) an annual ski pass for
Executive and his immediate family members at each of the Company’s resorts, (B)
the use of up to 2 ski instructors when Executive or his immediate family
members are at a Company ski resort; (C) lodging in the Company’s hotels (up to
2 rooms) and condominiums (up to a three-bedroom unit) for Executive and his
immediate family members; and (D) up to $10,000 per year of discretionary
spending at the Company’s properties for Executive’s personal use.
 
1.6.  [Reserved].
 
1.7.  Annual Incentive/Long-Term Incentive Program. Executive shall be entitled
to participate in a short-term or long-term incentive compensation program
established by the Company for its senior level executives generally. Payments
under such programs shall depend upon achievement of certain business
performance targets specified and approved annually in advance by the Board (or
a Committee thereof) in its sole discretion; provided, however, that Executive’s
“target opportunity” under the annual bonus incentive program for each year
shall be at least 80% of the Executive’s Base Salary, if the Company’s budget is
fully achieved for such year. The parties hereto further agree to negotiate
annually in good faith a sliding scale of varying payouts based on varying
levels of performance. However, Executive acknowledges that the annual bonsuses
shall depend upon achieving the specific business performance targets set in
advance of each fiscal year by the Board in its sole discretion, or by the
Committee acting in its stead. For fiscal year 2006 of the Company, Executive
will be entitled to a pro rated bonus for five months, and such pro rated bonus
shall be paid on the same basis as bonuses paid to other senior executives of
the Company. For the avoidance of doubt, no bonus shall be guaranteed to the
Executive. Executive’s short-term and long-term incentive compensation shall be
paid to him in the same form and at the same times that such compensation is
paid to the Company’s senior level executives generally. Executive specifically
acknowledges that a portion of such incentive compensation may be deferred
subject to subsequent year financial performance of the
 

-2-

--------------------------------------------------------------------------------



Company, if such a provision is consistent with the Company’s then-existing
compensation program for other senior level executives.
 
1.8.  Restricted Stock. Executive shall be entitled to receive, as of the
Effective Date, 30,000 restricted shares of the Company’s common stock, $.01 par
value (the “Restricted Stock”). The certificates representing the Restricted
Stock shall be retained by the Company until such shares have vested. Except as
provided in Sections 5 and 6 below, Executive’s right to such shares shall vest
in 36 equal monthly installments over 3 years, beginning on the first monthly
anniversary of the Effective Date. Prior to vesting, Executive shall be entitled
to vote the shares of Restricted Stock and to be credited with any dividends
attributable to such shares; provided, however, that no payment of such
dividends shall be made unless and until, and only to the extent that, the
related shares are vested. Upon termination of the Employment Term for any
reason, that portion of the Restricted Stock that is not vested (after giving
effect to any acceleration of vesting pursuant to Sections 5 and 6) shall be
forfeited by Executive. Executive will be eligible to receive additional grants
of restricted stock, as determined by the Board or Compensation Committee from
time to time.
 
1.9.  Share Appreciation Rights. Executive shall receive, as of the Effective
Date, share appreciation rights with respect to 300,000 shares of the Company’s
common stock (“SARs”) pursuant to the Company’s 2002 Long Term Incentive and
Share Award Plan (the “Plan”). The exercise price of the SARs will be equal to
the fair market value per share of the Company common stock on the date of
grant, as determined under the Plan. Except as provided in Sections 5 and 6
below, the SARs shall vest and become exercisable in 36 equal monthly
installments over 3 years, beginning on the first monthly anniversary of the
Effective Date. Upon exercise, the SARs will be settled with shares of Company
common stock. Upon termination of the Employment Term for any reason, unvested
SARs (after giving effect to any acceleration of vesting pursuant to Sections 5
and 6) shall expire and be forfeited. The SARs shall have a 10 year term;
provided, however, that in the event of earlier termination of the Employment
Term, the SARs shall expire 90 days after the date of such termination if such
termination is pursuant to Sections 5.3 or 5.6, and shall expire nine months
after the date of such termination if such termination is for any other reason.
Subject to compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), Executive shall be credited with any dividends
attributable to shares covered by the SARs other than regular dividends paid out
of the Company’s current earnings in accordance with a multi-year dividend
policy adopted and consistently applied by the Board (it being understood that,
since the Company’s current policy is not to pay regular dividends, the payment
of dividends under a new dividend policy that is intended in good faith to
result in periodic dividends over a multi-year period shall be deemed regular
dividends). Subject to compliance with Section 409A of the Code, payment of such
credited dividends shall be made at the time of, and only if and to the extent
that, the SARs become vested and are exercised. Executive will be eligible to
receive additional grants of SARs, as determined by the Board or Compensation
Committee from time to time.
 
1.10.  Reimbursement of Expenses. Executive shall be reimbursed for customary
travel, entertainment and other out-of-pocket expenses reasonably incurred by
him on behalf of the Company in the performance of his duties hereunder, which
reimbursement shall be made in accordance with the Company’s normal
reimbursement policies.
 

-3-

--------------------------------------------------------------------------------





 
2.  Confidential Information. Executive recognizes and acknowledges that, by
reason of his employment by and service to the Company before, during and, if
applicable, after the Employment Term, he has had and will continue to have
access to certain confidential and proprietary information relating to the
Company’s business, which may include, but is not limited to, trade secrets,
trade “know-how”, customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not at any time during the course of his employment use
any Confidential Information or divulge or disclose any Confidential Information
to any person, firm or corporation except in connection with Executive’s good
faith belief as to the proper performance of his duties for the Company.
Executive also covenants that, at any time after the termination of his
employment, he will not directly or indirectly use any Confidential Information
for any purpose or divulge or disclose any Confidential Information to any
person, firm or corporation, unless such information is in the public domain
through no fault of Executive or except when required to do so by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or over Executive or by any administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order him to
divulge, disclose or make accessible such information, in which case Executive
will inform the Company in writing promptly of such required disclosure.
 
3.  Non-Competition, Non-Solicitation and Non-Disparagement.
 
(a)  In consideration for the agreements by the Company set forth in Sections
5.4, 5.5 and 6, during his employment by the Company and for a period of two
years thereafter, Executive will not, except with the prior written consent of
the Board, directly or indirectly own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit his name to be
used in connection with, any business or enterprise that is engaged in a
“Competing Enterprise,” which is defined as an entity whose operations are
conducted within the ski industry in North America or in the real estate
development, lodging or hospitality industries in the State of Colorado.
Notwithstanding the foregoing, Executive may participate, own, finance, manage,
obtain employment or otherwise be connected with a larger regional, national or
international business or enterprise (a “New Employer”) which owns or operates a
Competing Enterprise as a brand, branch, division, subsidiary or affiliate
provided that (i) the Competing Enterprise accounts for less than 10% of the New
Employer’s annual revenues and annual net income on both a historical or pro
forma basis for the New Employer’s most recently completed fiscal year, and (ii)
Executive’s duties for the New Employer are not primarily related to the conduct
of such Competing Enterprise.
 
(b)  The foregoing restrictions shall not be construed to prohibit the ownership
by Executive of less than five percent (5%) of any class of securities of any
corporation which is engaged in any of the foregoing businesses having a class
of securities registered pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”), provided that such ownership represents a passive investment
and that neither Executive nor any group of persons including Executive in any
way, either directly or indirectly, manages or exercises control of any such
corporation,
 

-4-

--------------------------------------------------------------------------------



guarantees any of its financial obligations, otherwise takes any part in its
business (other than exercising his rights as a shareholder), or seeks to do any
of the foregoing.
 
(c)  In consideration for the agreements by the Company set forth in Sections
5.4, 5.5 and 6, Executive further covenants and agrees that, during his
employment by the Company and for the period of two years thereafter, Executive
will not solicit for another business or enterprise any person who is a
managerial or higher level employee of the Company at the time of Executive’s
termination.
 
(d)  During Executive’s employment and for a period of five years thereafter,
Executive agrees that he shall not make any public statements disparaging of the
Company or its subsidiaries, the Board, or the officers, directors,
stockholders, or employees of the Company or its subsidiaries. The Company shall
similarly not disparage Executive following such termination. Notwithstanding
the foregoing, the parties may respond truthfully to inquiries from governmental
agencies or from prospective employers of Executive. Similarly, nothing in this
provision is intended to prevent either party from seeking to enforce the
provisions of this Agreement through appropriate proceedings.
 
4.  Equitable Relief.
 
(a)  Executive acknowledges and agrees that the restrictions contained in
Sections 2 and 3 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
Executive breach any of the provisions of those Sections. Executive represents
and acknowledges that (i) he has been advised by the Company to consult his own
legal counsel in respect of this Agreement, and (ii) that he has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with his counsel.
 
(b)  Executive further acknowledges and agrees that a breach of any of the
restrictions in Sections 2 and 3 cannot be adequately compensated by monetary
damages. Executive agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Sections 2 or 3 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. In the event that any of the provisions of Sections 2 or 3
hereof should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.
 
5.  Termination. The Employment Term shall terminate upon the occurrence of any
one of the following events:
 
5.1.  Disability. The Company may terminate the Employment Term if Executive is
unable substantially to perform his duties and responsibilities hereunder to the
full extent
 

-5-

--------------------------------------------------------------------------------



required by the Board by reason of illness, injury or incapacity for six
consecutive months, or for more than nine months in the aggregate during any
period of 12 calendar months (a “Disability”); provided, however, that the
Company shall continue to pay Executive his Base Salary until the Company acts
to terminate the Employment Term and Executive shall be entitled to all
Restricted Stock and SARs that are vested as of the date of such termination. In
addition, in the event Executive executes a written release in connection with
such termination (such release to be effective only if the Company executes such
release) substantially in the form attached hereto as Annex I (the “Release”),
Executive shall be entitled to receive (i) upon the achievement of the Company’s
performance targets for such year, a pro rata portion of the incentive
compensation Executive would have received under the plans described in Section
1.7 for the year in which such termination occurred, which amounts shall be
payable in accordance with the terms of the applicable plan, (ii) all deferred
incentive compensation earned by Executive with respect to prior years, which
amounts shall be payable in accordance with the terms of the applicable plan,
(iii) all amounts (including accrued vacation pay but excluding severance
compensation) to which Executive is then entitled upon termination of employment
under applicable plans and programs of the Company then in effect, and (iv) all
other amounts then due and payable to Executive pursuant to the terms of this
Agreement with respect to services rendered prior to termination of employment.
In addition, if Executive executes the Release, all unvested shares of
Restricted Stock and SARs (including grants of restricted stock, options, SARs
or other equity incentives made subsequent to the Effective Date) shall
automatically become 100% vested upon termination of the Employment Term
pursuant to this Section 5.1. The Company shall have no further liability or
obligation to Executive for compensation under this Agreement. In the event of
any dispute under this Section 5.1 and to the extent determined by the Board to
be job-related and consistent with business necessity, Executive shall submit to
a physical examination by a licensed physician selected by the Board and
approved by Executive, such approval not to be unreasonably withheld.
 
5.2.  Death. The Employment Term shall terminate in the event of Executive’s
death. In such event, the Company shall pay to Executive’s executors, legal
representatives or administrators, as applicable, an amount equal to the
installment of his Base Salary set forth in Section 1.4 hereof for the month in
which he dies. In addition, Executive’s estate shall be entitled to receive (i)
previously vested shares of Restricted Stock and SARs, (ii) upon the achievement
of the Company’s performance targets for such year, a pro rata portion of the
incentive compensation Executive would have received under the plans described
in Section 1.7 for the year in which such termination occurred, which amounts
shall be payable in accordance with the terms of the applicable plan, (iii) all
deferred incentive compensation earned by Executive with respect to prior years,
which amounts shall be payable in accordance with the terms of the applicable
plan, (iv) all amounts (including accrued vacation pay but excluding severance
compensation) to which Executive is then entitled upon termination of employment
under applicable plans and programs of the Company then in effect, and (v) all
other amounts then due and payable to Executive pursuant to the terms of this
Agreement with respect to services rendered prior to termination of employment.
In addition, all unvested shares of Restricted Stock and SARs (including grants
of restricted stock, options, SARs or other equity incentives made subsequent to
the Effective Date) shall automatically become 100% vested upon termination of
the Employment Term pursuant to this Section 5.2. The Company shall have no
further liability or obligation under this Agreement to his executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through him.
 

-6-

--------------------------------------------------------------------------------





 
5.3.  Cause. The Company may terminate the Employment Term at any time for
“cause” upon written notice to Executive, in which event all payments under this
Agreement shall cease, except for (i) Base Salary to the extent already earned
or accrued, (ii) previously vested shares of Restricted Stock and SARs, (iii)
all amounts (including accrued vacation pay but excluding severance
compensation) to which Executive is then entitled upon termination of employment
under applicable plans and programs of the Company then in effect, and (iv) all
other amounts then due and payable to Executive pursuant to the terms of this
Agreement with respect to services rendered prior to termination of employment.
For purposes of this Agreement, Executive’s employment may be terminated for
“cause” if (i) Executive is convicted of a felony, (ii) in the reasonable
determination of the Board, Executive has (x) committed an act of fraud,
embezzlement, or theft in connection with Executive’s duties in the course of
his employment with the Company, or (y) engaged in gross mismanagement or gross
negligence in the course of his employment with the Company or (iii) Executive
has breached his obligations under this Agreement, including inattention to or
neglect of duties, and shall not have remedied such breach within 30 days after
receiving written notice from the Board specifying the details thereof;
provided, however, that in any case under clause (ii) or (iii), the act or
failure to act by Executive is materially harmful to the reputation, goodwill or
business position of the Company or its subsidiaries.
 
5.4.  Termination Without Cause.
 
(a)  The Company may terminate the Employment Term at any time without cause
upon written notice to Executive; provided, however, that in the event that such
notice is given, Executive shall be under no obligation to render any additional
services to the Company and shall be allowed to seek other employment, subject
to the restrictions set forth in Section 3(a). Upon any such termination, except
as provided in Section 5.4(b) below, Executive shall be entitled to receive, as
liquidated damages for the failure of the Company to continue to employ
Executive, only the amount due to Executive under the Company’s then-current
severance pay plan for employees and (i) Base Salary to the extent already
earned or accrued, (ii) all deferred incentive compensation earned by Executive
with respect to prior years, which amounts shall be payable in accordance with
the terms of the applicable plans, (iii) previously vested shares of Restricted
Stock and SARs, (iv) all amounts (including accrued vacation pay) to which
Executive is then entitled upon termination of employment under applicable plans
and programs of the Company then in effect, and (v) all other amounts then due
and payable to Executive pursuant to the terms of this Agreement with respect to
services rendered prior to termination of employment. The Company shall have no
further liability or obligation to Executive for compensation under this
Agreement.
 
(b)  Notwithstanding the foregoing, upon such termination, in the event that
Executive executes the Release, Executive shall be entitled to receive, in lieu
of the payments described in subsection (a) hereof, which Executive agrees to
waive, as liquidated damages for the failure of the Company to continue to
employ Executive, (i) two years’ of Executive’s Base Salary in accordance with
Section 1.4 or, if greater, for the balance of the current Employment Term
(without regard to Executive’s removal), payable in accordance with the
Company’s normal payroll practices over such period, provided that, to the
extent required by Section 409A of the Code, amounts otherwise payable under
this clause (i) within six months after the Executive’s termination of
employment shall be deferred to and paid on the day following the six
 

-7-

--------------------------------------------------------------------------------



month anniversary of such termination of employment, (ii) previously vested
shares of Restricted Stock and SARs, (iii) upon the achievement of the Company’s
performance targets for such year, a pro rata portion of the incentive
compensation Executive would have received under the plans described in Section
1.7 for the year in which such termination occurred, which amounts shall be
payable in accordance with the terms of the applicable plan, (iv) all deferred
incentive compensation earned by Executive with respect to prior years, which
amounts shall be payable in accordance with the terms of the applicable plan,
(v) all amounts (including accrued vacation pay but excluding severance
compensation) to which Executive is then entitled upon termination of employment
under applicable plans and programs of the Company then in effect, and (vi) all
other amounts then due and payable to Executive pursuant to the terms of this
Agreement with respect to services rendered prior to termination of employment.
In addition, if Executive executes the Release, all unvested shares of
Restricted Stock and SARs (including grants of restricted stock, options, SARs
or other equity incentives made subsequent to the Effective Date) shall
automatically become 100% vested upon termination of the Employment Term
pursuant to this Section 5.4. The Company shall have no further liability or
obligation to Executive for compensation under this Agreement.
 
5.5.  Constructive Termination Without Cause.
 
(a)  Resignation by Executive for good reason (“Constructive Termination Without
Cause”) shall mean a termination of Executive’s employment at his initiative
following the occurrence, without Executive’s written consent, of (i) a material
diminution in Executive’s duties, responsibilities, authority, or status
(including the appointment of an executive Chairman of the Board), (ii) a
reduction in Executive’s Base Salary below $815,000 per year or such higher
amount as increased by the Board in future years or failure to pay Executive’s
bonus or incentive compensation in violation of Section 1.7, (iii) a failure to
convey, within 10 business days after written request of Executive, any vested
Restricted Shares or any shares owed to Executive upon the exercise of any SARs,
(iv) the assignment to Executive of duties or obligations despite his stated
written objection to the Board which would require Executive to violate any law,
or interpretation thereof, of any governmental body of the United States or the
state of Colorado, (v) an involuntary relocation of Executive’s office outside
of the Denver metropolitan area or away from the Company’s principal executive
offices, (vi) a failure of the Company to comply with any of the material terms
of this Agreement, or (vii) the occurrence of a Change of Control (as defined
below).
 
(b)  In the event of a Constructive Termination Without Cause, if Executive
executes the Release, Executive shall be entitled to receive (i) two years’ of
Executive’s Base Salary in accordance with Section 1.4 or, if greater, for the
balance of the current Employment Term (without regard to Executive’s removal),
payable in accordance with the Company’s normal payroll practices over such
period, provided that, to the extent required by Section 409A of the Code,
amounts otherwise payable under this clause (i) within six months after the
Executive’s termination of employment shall be deferred to and paid on the day
following the six month anniversary of such termination of employment, (ii)
previously vested shares of Restricted Stock and SARs, (iii) upon the
achievement of the Company’s performance targets for such year, a pro rata
portion of the incentive compensation Executive would have received under the
plans described in Section 1.7 for the year in which such termination occurred,
which amounts shall be payable in accordance with the terms of the applicable
plan, (iv) all deferred incentive compen-
 

-8-

--------------------------------------------------------------------------------



sation earned by Executive with respect to prior years, which amounts shall be
payable in accordance with the terms of the applicable plan, (v) all amounts
(including accrued vacation pay but excluding severance compensation) to which
Executive is then entitled upon termination of employment under applicable plans
and programs of the Company then in effect, and (vi) all other amounts then due
and payable to Executive pursuant to the terms of this Agreement with respect to
services rendered prior to termination of employment. In addition, if Executive
executes the Release, all unvested shares of Restricted Stock and SARs
(including grants of restricted stock, options, SARs or other equity incentives
made subsequent to the Effective Date) shall automatically become 100% vested
upon termination of the Employment Term pursuant to this Section 5.5. In the
event Executive refuses to execute the Release, he shall receive, as liquidated
damages for the failure of the Company to continue to employ Executive, only the
amount due to Executive under the Company’s then current severance pay plan for
employees and (i) Base Salary to the extent already earned or accrued, (ii) all
deferred incentive compensation earned by Executive with respect to prior years,
which amounts shall be payable in accordance with the terms of the applicable
plans, (iii) previously vested shares of Restricted Stock and SARs, (iv) all
amounts (including accrued vacation pay) to which Executive is then entitled
upon termination of employment under applicable plans and programs of the
Company then in effect, and (v) all other amounts then due and payable to
Executive pursuant to the terms of this Agreement with respect to services
rendered prior to termination of employment. The Company shall have no further
liability or obligation to Executive for compensation under this Agreement.
 
(c)  Prior to resigning under this Section, Executive shall give written notice
to the Board and offer a 30-day period for the Company to cure. If, and only if,
the Company cures an issue raised by the Executive under this Section, and
Executive again feels it necessary to resign under this Section, Executive shall
again given written notice to the Board and offer a new 30-day period for the
Company to cure. If no cure has been effected by the end of the applicable cure
period, Executive may resign immediately in accordance with the provisions of
subsections (a) and (b) above. After two such cure periods, only written notice
must be given but no cure period will be required.
 
5.6.  Voluntary Termination. Executive may voluntarily terminate the Employment
Term upon 30 days’ prior written notice for any reason. In such event, Executive
shall be entitled only to (i) Base Salary to the extent already earned or
accrued, (ii) previously vested shares of Restricted Stock and SARs, (iii) all
amounts (including accrued vacation pay but excluding severance compensation) to
which Executive is then entitled upon termination of employment under applicable
plans and programs of the Company then in effect, and (iv) all other amounts
then due and payable to Executive pursuant to the terms of this Agreement with
respect to services rendered prior to termination of employment. The Company
shall have no further liability or obligation to Executive for compensation
under this Agreement. A voluntary termination under this Section 5.6 shall not
be deemed a breach of this Agreement.
 
6.  Acceleration of Vesting Upon a Change of Control. In the event of a Change
of Control of the Company, all of Executive’s rights under the SARs and to the
Restricted Stock shall immediately vest. For purposes hereof, “Change of
Control” means an event or series of events by which:
 

-9-

--------------------------------------------------------------------------------





 
(I)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent, or other fiduciary or administrator of any such
plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934), directly or indirectly, of 35% or more of
the equity securities of the Company entitled to vote for members of the Board
or equivalent governing body of the Company on a fully diluted basis; or
 
(II) during any period of 24 consecutive months, 35% of the members of the Board
or other equivalent governing body of the Company cease to be composed of
individuals (i) who were members of that Board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that Board or equivalent governing body, or (iii) whose election or
nomination to that Board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that Board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board).
 
7.  Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment and the Employment Term
to the extent necessary to the intended preservation of such rights and
obligations.
 
8.  No Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain. All payments to be made by the Company to
Executive hereunder shall be made without any offset or deduction for any
amounts owed by Executive to the Company.
 
9.  Arbitration; Expenses.
 
(a)  In the event of any dispute under the provisions of this Agreement other
than a dispute in which the primary relief sought is an equitable remedy such as
an injunction, the parties shall be required to have the dispute, controversy or
claim settled by arbitration in the City of New York, New York in accordance
with the National Rules for the Resolution of Employment Disputes then in effect
of the American Arbitration Association, before a panel of three arbitrators,
two of whom shall be selected by the Company and Executive, respectively, and
the third of whom shall be selected by the other two arbitrators. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either
 

-10-

--------------------------------------------------------------------------------



party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. The Company shall be responsible
for all of its own legal fees and other expenses relating to such arbitration.
The fees of the American Arbitration Association and the legal fees and expenses
of Executive relating to such arbitration shall be borne in the manner
determined by order of the arbitrators.
 
(b)  The Company shall, upon receipt of an invoice from Executive, reimburse
Executive for all reasonable legal fees and expenses incurred by Executive in
connection with the negotiation and execution of this Agreement.
 
10.  Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):
 
If to the Company, to:
 
Vail Resorts, Inc.
P.O. Box 7
Vail, CO 81658
Attention: General Counsel
 
If to Executive, to:
 
Robert A. Katz
c/o Vail Resorts, Inc.
P.O. Box 7
Vail, CO 81658
 
or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.
 
11.  Contents of Agreement; Amendment and Assignment.
 
(a)  This Agreement supersedes all prior agreements and sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except as
provided herein or upon written amendment approved by the Company and executed
on its behalf by a duly authorized officer and by Executive.
 
(b)  All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive hereunder are
of a personal nature and shall not be assignable or delegatable in whole or in
part by Executive. The Company shall require any successor (whether
 

-11-

--------------------------------------------------------------------------------



direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement in form and substance satisfactory to Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the extent
the Company would be required to perform if no such succession had taken place,
and upon request by the Company Executive shall acknowledge, by agreement in
form and substance reasonably acceptable to such successor, that this Agreement
may be enforced against Executive by such successor.
 
12.  Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
 
13.  Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by a party in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.
 
14.  Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of his incompetence, references in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.
 
15.  Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
 
16.  Withholding. The Company may withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received hereunder.
 
17.  Indemnification and Insurance. Executive shall be indemnified with respect
to his services hereunder to the full extent provided in the Company’s by-laws,
and the Company agrees during the Employment Term to maintain directors’ and
officers’ liability insurance with coverage and other terms that are customary
for similarly situated companies.
 

-12-

--------------------------------------------------------------------------------





 
18.  Section 409A. It is intended that this Agreement will comply with Section
409A of the Code (and any regulations and guidelines issued thereunder) to the
extent the Agreement is subject thereto, and the Agreement shall be interpreted
on a basis consistent with such intent. If an amendment of the Agreement is
necessary in order for it to comply with Section 409A, the parties hereto will
negotiate in good faith to amend the Agreement in a manner that preserves the
original intent of the parties to the extent reasonably possible.
 
19.  Excise Tax.
 
(a)  Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (including,
without limitation, the acceleration of any payment, award, distribution or
benefit), by the Company or its subsidiaries to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
19) (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code or any corresponding provisions of state or local tax law, or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
Excise Tax, income tax or employment tax) imposed upon the Gross-Up Payment and
any interest or penalties imposed with respect to such taxes, the Executive
retains from the Gross-Up Payment an amount equal to the excess, if any, of (i)
the Excise Tax imposed upon the Payments, and (ii) the Excise Tax, if any, that
would have been imposed on the Payments if the Executive had not served as a
nonemployee director of the Company prior to the Effective Date (and, therefore,
the Executive’s nonemployee director compensation had not been taken into
account in the Excise Tax computation). The payment of a Gross-Up Payment under
this Section 19(a) shall not be conditioned upon the Executive’s termination of
employment. Notwithstanding the foregoing provisions of this Section 19, if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the portion of the Payments that would be treated as “parachute payments”
under Section 280G of the Code does not exceed the Safe Harbor Amount (as
defined in the following sentence) by more than $100,000, then no Gross-Up
Payment shall be made to the Executive and the amounts payable under this
Agreement shall be reduced so that the Payments, in the aggregate, are reduced
to the Safe Harbor Amount. The “Safe Harbor Amount” is the greatest amount of
payments in the nature of compensation that are contingent on a Change in
Control for purposes of Section 280G of the Code that could be paid to the
Executive without giving rise to any Excise Tax. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing the cash payments
under Section 5. For purposes of reducing the payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amounts payable under this Agreement would
not result in a reduction of the Payments to the Safe Harbor Amount, no amounts
payable under this Agreement shall be reduced pursuant to this Section 19(a).
 
(b)  Subject to the provisions of Section 19(c), all determinations required to
be made under this Section 19, including the determination of whether a Gross-Up
Payment is required and of the amount of any such Gross-up Payment, shall be
made by the Company's independent auditors or such other accounting firm agreed
by the parties hereto (the “Accounting
 

-13-

--------------------------------------------------------------------------------



Firm”), which shall provide detailed supporting calculations to the Company
within 15 business days after the receipt of notice from the Company that the
Executive has received a Payment, or such earlier time as is requested by the
Company, provided that any determination that an Excise Tax is payable by the
Executive shall be made on the basis of substantial authority. The Company will
promptly provide copies of such supporting calculations to the Executive. The
initial Gross-Up Payment, if any, as determined pursuant to this Section 19(b),
shall be paid to the Executive (or for the benefit of the Executive to the
extent of the Company’s withholding obligation with respect to applicable taxes)
no later than the later of (i) the due date for the payment of any Excise Tax,
and (ii) the receipt of the Accounting Firm’s determination. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall furnish
the Company with a written opinion that substantial authority exists for the
Executive not to report any Excise Tax on his Federal income tax return and, as
a result, the Company is not required to withhold Excise Tax from payments to
the Executive. The Company will promptly provide a copy of any such opinion to
the Executive. Any determination by the Accounting Firm meeting the requirements
of this Section 19(b) shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 19(c) and the Executive thereafter is required to
make a payment of Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment, if any, that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive. The fees
and disbursements of the Accounting Firm shall be paid by the Company.
 
(c)  The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but not later than ten business days after the Executive receives
written notice of such claim and shall apprise the Company of the nature of such
claim and the date on which such Claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 

-14-

--------------------------------------------------------------------------------





 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, income tax or employment tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 19(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax, income tax or employment tax, including interest or penalties with
respect thereto, imposed with respect to such advance (except that if such a
loan would not be permitted under applicable law, the Company may not direct the
Executive to pay the claim and sue for a refund); and further provided that any
extension of the statute of limitations relating to the payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
 
(d)  If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 19(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 19(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 19(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.
 
20.  Governing Law. This Agreement shall be governed by and interpreted under
the laws of the State of New York without giving effect to any conflict of laws
provisions.
 

-15-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.
 


VAIL RESORTS, INC.
 
 
 
By:   /s/ Martha D. Rehm            
         Martha D. Rehm
         Sr. Vice President and
         General Counsel
EXECUTIVE
 
 
 
/s/ Robert A. Katz            
Robert A. Katz




-16-

--------------------------------------------------------------------------------





MUTUAL RELEASE
 
This mutual release (this “Release”) is entered into as of this ____ day of
______, ____ (the “Release Date”) by Robert A. Katz (“Katz”), on the one hand
and Vail Resorts, Inc. (“VRI”) on the other hand.
 
1. Reference is hereby made to the employment agreement dated February 28, 2006
(the “Employment Agreement”) by the parties hereto setting forth the agreements
among the parties regarding the termination of the employment relationship
between Katz and VRI. Capitalized terms used but not defined herein have the
meanings ascribed to them in the Employment Agreement.
 
2. Katz, for himself, his wife, heirs, executors, administrators, successors,
and assigns, hereby releases and discharges VRI and its respective direct and
indirect parents and subsidiaries, and other affiliated companies, and each of
their respective past and present officers, directors, agents and employees,
from any and all actions, causes of action, claims, demands, grievances, and
complaints, known and unknown, which Katz or his wife, heirs, executors,
administrators, successors, or assigns ever had or may have at any time through
the Release Date. Katz acknowledges and agrees that this Release is intended to
and does cover, but is not limited to, (i) any claim of employment
discrimination of any kind whether based on a federal, state, or local statute
or court decision, including the Age Discrimination in Employment Act with
appropriate notice and recision periods observed; (ii) any claim, whether
statutory, common law, or otherwise, arising out of the terms or conditions of
Katz’s employment at VRI and/or Katz’s separation from VRI; enumeration of
specific rights, claims, and causes of action being released shall not be
construed to limit the general scope of this Release. It is the intent of the
parties that by this Release Katz is giving up all rights, claims and causes of
action occurring prior to the Release Date, whether or not any damage or injury
therefrom has yet occurred. Katz accepts the risk of loss with respect to both
undiscovered claims and with respect to claims for any harm hereafter suffered
arising out of conduct, statements, performance or decisions occurring before
the Release Date.
 
3. VRI hereby releases and discharges Katz, his wife, heirs, executors,
administrators, successors, and assigns, from any and all actions, causes of
actions, claims, demands, grievances and complaints, known and unknown, which
VRI ever had or may have at any time through the Release Date. VRI acknowledges
and agrees that this Release is intended to and does cover, but is not limited
to, (i) any claim, whether statutory, common law, or otherwise, arising out of
the terms or conditions of Katz’s employment at VRI and/or Katz’s separation
from VRI, and (ii) any claim for attorneys’ fees, costs, disbursements, or other
like expenses. The enumeration of specific rights, claims, and causes of action
being released shall not be construed to limit the general scope of this
Release. It is the intent of the parties that by this Release VRI is giving up
all of its respective rights, claims, and causes of action occurring prior to
the Release Date, whether or not any damage or injury therefrom has yet
occurred. VRI accepts the risk of loss with respect to both undiscovered claims
and with respect to claims for any harm hereafter suffered arising out of
conduct, statements, performance or decisions occurring before the Release Date.
 

-17-

--------------------------------------------------------------------------------





 
4. This Release shall in no event (i) apply to any claim by either Katz or VRI
arising from any breach by the other party of its obligations under the
Employment Agreement occurring on or after the Release Date, (ii) waive Katz’s
claim with respect to compensation or benefits earned or accrued prior to the
Release Date to the extent such claim survives termination of Katz’s employment
under the terms of the Employment Agreement, or (iii) waive Katz’s right to
indemnification under the by-laws of the Company.
 
5. This Mutual Release shall be effective as of the Release Date and only if
executed by both parties.
 
IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated below.
 


 
 
 
 
______________________________________
Robert A. Katz
 
 
Date:  _______________________________________
VAIL RESORTS, INC.
 
 
 
By:  ___________________________________________
 
 
 
Date:  __________________________________________


 
 
 
 
 
-18-
 
 